Case 20-11832 Doc 26 Filed 11/20/20 Entered 11/20/20 12:25:09 Main Document Page 1 of 1



                 United States Bankruptcy Court
                                   Eastern District of Louisiana



NAHED HASSAN HAIFA
2186 DANIELS RD.                                                                                20-11832
TERRYTOWN LA 70056                                                                                Chapter 13
                                                                                                   Section A



               TRUSTEE'S OBJECTION TO CLAIM and NOTICE OF HEARING



NOW INTO COURT comes S.J. Beaulieu, Jr., Trustee, who prays that the claim filed in this case in the
amount of $5,556.00 by the below -named creditor be disallowed.           Grounds for this objection are as
follow s: The last payment date has not been provided on the Proof of Claim.        Therefore, the prescribed
claim should be deemed disallow ed. Per bankruptcy rules, payments made over 3 years are considered
prescribed.                                           Court's Claim #5
                                                      Trustee Claim ID #32
                                                      Account #0823
Claimant:
MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY
40 WANTAGE AVENUE
BRANCHVILLE NJ 07890



NOTICE IS HEREBY GIVEN that any party opposing this objection must file a response with the Clerk of
Court no later than seven days before the hearing, which is scheduled for:


                                        January 6, 2021 at 9:00 am.


at the SECTION A TeleConference Line: 1-888-684-8852 Access Code 9318283.


If no timely response is filed, the court may grant the relief requested without the necessity of a hearing.


Attorney for debtor:                                                           /s/ S.J. Beaulieu, Jr.
                                                                               S.J. Beaulieu, Jr.
RACHEL THYRE VOGELTANZ                                                         Chapter 13 Trustee
rachel@rachelandersonlaw.com




                                                                      C ERTIFIC ATE OF SERVIC E

                                                      I certify that this pleading was served by the court's
                                                      electronic filing system upon the debtor's attorney, and by
                                                      first class mail upon the debtor and the pertinent creditor,
                                                      at the addresses listed herein.

                                                      11/20/2020               by: Michele Lisicki
